El Juj?z Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
En la petición radicada en esta corte por José Suárez Martínez so solicita se expida un auto de mandamus dirigido *851al Juez de la Corte de Distrito de San Juan, Emilio S. Be-laval, requiriéndole para que deje sin efecto la sentencia que dictó en el caso Civil Núm. R-7367 y proceda a señalar y a celebrar una vista para oír a las partes sobre la proceden-cia de las medidas judiciales que intentó adoptar en dicha sentencia. Se alega en la petición, en- síntesis, lo siguiente:
Que en el caso Civil Núm. R-7367 de la corte inferior en el cual el peticionario figura como demandante y Bexford Gr. Tugwell y otros como demandados, sobre injunction, el «juez aquí demandado consideró el litigio listo para verse en su fondo y señaló el día 26 de febrero de 1946, a las nueve de la mañana, para el juicio; que alrededor de las cinco de la tarde del día 25 de febrero dicho juez, actuando a instan-cia propia, sin que mediara moción de ninguna de las partes y sin oír al demandante, dictó sentencia en dicho caso orde-nando su archivo y sobreseimiento, anuló una orden de en-tredicho y una orden de injunction preliminar que había sido dictada en dicho caso; disolvió la sindicatura que había sido decretada en el mismo y como consecuencia dejó sin efecto el señalamiento para juicio hecho para-el 26 de febrero.
Se alega, además, que la actuación del juez recurrido constituye “una falta de cumplimiento ... de su obligación legal de velar porque sus actuaciones judiciales so ajusten al requisito constitucional del debido proceso de ley y de prevalecer, tendría el efecto de negar al peticionario el de-recho constitucional de comparecer ante la corte y ser oído en su solicitud de un remedio judicial en el litigio tramitán-dose, así como una negación al demandante por el ejercicio ¿legal, arbitrario y abusivo de cualquier facultad discrecio-nal que pudiera tener el magistrado, de la protección igual de las leyes que permiten a los ciudadanos de esta comuni-dad el recurrir a los tribunales a litigar sus derechos.”
Se alega, por último, que, con excepción del recurso de mandamus, el peticionario carece de otro recurso rápido y *852eficaz en ley o en equidad para obligar al demandado a oír al peticionario, ya que ni el recurso de apelación ni el de certiorari que podrían establecer tendrían eficacia inmediata alguna.
Expedimos un auto alternativo y no habiéndose allanado el juez recurrido a dejar sin efecto- la sentencia dictada en el caso antes referido y a oír a las partes sobre la proce-dencia de las medidas judiciales que incluyó en la sentencia, compareció el día 5 de marzo de 1946, representado por el Procurador General y en contestación a dicho auto alegó que la petición en este caso no procede: *
1ro. Porque ella “no ofrece el cuadro completo de las circunstancias que determinaron la actuación del juez recu-rrido, ya que en el escrito no se mencionan los fundamentos expuestos en la sentencia de febrero 25 de 1946” ni se hace la menor referencia a la aprobación de la Ley núm. 1 apro-bada el 25 de febrero de 1946 “Para enmendar el título y la sección 4 de la Ley para Definir los Injunctions, etc.” (1) y de la Ley núm. 2 aprobada el 25 de febrero de 1946 “Para prohibir la acción pública conocida en equidad como acción del contribuyente (taxpayer’s suit) en las cortes de Puerto *853Rieo.”(2) íáe alega que estas leyes por ser de carácter ur-gente empezaron a regir inmediatamente después de su apro-bación, es decir, el mismo día 25 de febrero de 1946 en que el juez recurrido dictó su sentencia.
2. Porque estando el caso Civil núm. R-7367 sobre injunction al tiempo en que el juez recurrido dictó su sentencia “incurso en las prohibiciones de las Leyes núms. 1 y 2 de febrero 25 de 1946, el compareciente no hizo otra cosa, al ■ordenar el archivo del pleito, que reconocer y. declarar un hecho consumado ya por la Legislatura de Puerto Rico.”
3. Porque los pronunciamientos contenidos en la senten-cia son meras fórmulas judiciales impuestas al juez recu-rrido como un deber ministerial por el mandato urgente e imperativo de las disposiciones de las mencionadas leyes y que asimismo, la suspensión de la vista' señalada para el día 26 de febrero “fué impuesta por las circunstancias, ya que por mandato categórico de la Legislatura la acción ha-bía quedado prohibida y la jurisdicción del juez recurrido descontinuada desde el día anterior, al aprobarse la ley pros-cribiendo los pleitos del contribuyente” y que la celebración de dicha vista ‘s en nada hubiera beneficiado al peticionario. José Suárez Martínez y, en cambio, hubieran continuado en entredicho por un tiempo las operaciones de la Compañía Agrícola de Puerto Rico con las pérdidas eventuales, a pe-sar de la existencia de un precepto terminante de ley, en contrario.”
*8544. Porque, el. juez recurrido carece de jurisdicción para dejar sin efecto la sentencia dictada y para celebrar una vista y oír a las partes sobre la procedencia de los pronun-ciamientos contenidos en la misma porque (a) ninguna corte en Puerto Rico tiene facultad para conocer o continuar co-nociendo en pleitos de la naturaleza del caso Civil R-7367.; (b) las leyes 1 y 2 de febrero 25 de 1946 son constitucio-nales y válidas; (c) la Ley núm. 1, supra, es una ley ad-jetiva que no perjudica derechos sustantivos y por ello no conflige ni con la Carta Orgánica ni con la Constitución federal y (d) la Ley núm. 2, supra, tampoco afecta derechos substanciales ni viola la Carta Orgánica o la Constitución federal, sino que se refiere a un procedimiento que, en las jurisdicciones donde se le reconoce, se apoya en considera-ciones de derecho público y jamás procede cuando existe ley escrita en contrario.
Varios de los demandados en el caso Civil núm. R-7367 solicitaron permiso para intervenir y alegar contra la peti-ción, que les fué concedido y al efecto radicaron un escrito de oposición a la petición en el cual, después de admitir y negar ciertos hechos alegados en la misma, alegaron que el mandamus no procede:
■ (a) Porque la petición es insuficiente.
(b) Porque no se alega que en momento alguno el peti-cionario solicitara del juez recurrido que dejara sin. efecto la sentencia dictada y procediera a señalar y á celebrar una vista para oír a las partes sobre la procedencia de las me-didas judiciales que adoptó, sin que se alegue tampoco ra-zón de interés público o de clase alguna, para prescindir de ese requisito previo.
(c) Porque el peticionario ha descrito la sentencia dic-tada en forma inadecuada y distinta a la verdadera senten-cia dictada, presentando una versión mutilada, incompleta y tendenciosa de la misma.
*855(d) Porque la sentencia dictada es una de carácter final qne dispuso definitivamente’ de la controversia dejando al peticionario en condiciones de proseguir en la defensa de su plegado derecho dentro del curso ordinario de la ley.
(e) Porque el hecho de ser el peticionario el demandante en el caso R-7367 no demuestra que tenga interés en la ex-pedición del auto de mandamus, ocultándose que el peticio-nario aparece en dicho pleito a nombre y en representación de todos los contribuyentes de Puerto Rico alegando como su único interés en el mismo ser ciudadano de los Estados Unidos y de Puerto Rico y el ser propietario que paga con-tribuciones al erario de la isla.
(/) Porque la sentencia del juez recurrido nada tiene que ver con el requisito constitucional del debido proceso de ley: (1) porque no se alega que ella afecte a la vida, propiedad o libertad del peticionario, ya que ni en este procedimiento ni en el pleito principal están envueltas la vida, ni la pro-piedad ni la libertad del peticionario y (2) porque el peti-cionario tiene distintos procedimientos en ley para revisar la sentencia.
(g) Porque tan pronto se dictó la sentencia el peticiona-rio pudo (1) solicitar del juez la dejara sin efecto hasta tanto se le oyera sobre los puntos envueltos; (2) solicitar la revisión de lo actuado mediante petición de certiorari a este Tribunal y (3) perfeccionar una apelación de la misma. ante este Tribunal.
Alegan, además, los interventores que la Ley núm. 1, supra, declaró nulo e inefectivo cualquier injunction prelimi-nar o con carácter de entredicho, que habiendo sido expedido en las circunstancias en que se expidieron los anulados por el juez recurrido, estuviera en vigor a la fecha de la vigen-cia del referido estatuto y que la Ley núm. 2, supra, privó a la corte inferior de jurisdicción para conocer o continuar conociendo del caso del peticionario y que perdida dicha ju-risdicción la única función que quedaba al juez recurrido era *856la de anunciar el hecho, archivar la cansa y anular el injunction y el entredicho dictados y esto podía hacerlo bien a ins-tancia de parte o motu proprio.
Celebrada la vista y oídas las' partes éstas solicitaron y se les concedió término para radicar alegatos escritos lo que han hecho el peticionario y los interventores. El juez recu-rrido renunció a su derecho a radicarlo informando que aprueba y acepta el de los interventores.
Los interventores han radicado, además, una moción ale-gando que “en virtud de las disposiciones de la Ley núm. 2 de 1946, esta Corte carece de jurisdicción para entender en el presente caso,” porque “el peticionario no puede tener en este procedimiento ni otro ni mayor interés que el que tiene en la acción principal y 'esa clase de acciones está pro-hibida en todas las. cortes de Puerto Rico por el referido estatuto.” Asumiendo, sin resolverlo, que tengamos juris-dicción, no obstante la Ley núm. 2 de 1946, creemos que la petición en este caso debe ser desestimada por otros mo-tivos que pasamos a considerar.
Es conveniente hacer constar que el peticionario, en su alegato escrito, ratificando lo que dijo el día de la vista, limita el alcance de su petición en la forma siguiente:
“. . . Eli la petición de mandamus ante esta Corte sólo so plantea la cuestión referente al archivo de la acción de injunction sin conce-derse previamente al demandante la oportunidad de ser oído. Inde-pendientemente ele cualquiúir efecto o alcance que en aquel procedi-miento puedan tener las In'yes 1 y 2, la actuación de la corte inferior decretando el archivo del caso sin notificación al demandante y sin ofrecer a éste \oporlunidad alguna para oírlo, constituye el único fun-damento de este recurso.
“La cuestión do si las Leyes 1 y 2 son inconstitucionales no. está, ante esta Corte en esta ocasión. El error cometido por la corte inferior dejando de ofrecer al peticionario la oportunidad de oírle hace que su sentencia de archivo sea enteramente nula, (Mayagüez Sugar Co. v. Tribunal de Apelación de Contribuciones, 60 D.P.R. 753; Casanovas & Cía. v. Soltero, 61 D.P.R. 653, 654; Figueroa v. Asociación, 60 D.P.R. 84) y el hecho de que la misma pudiere considerarse *857bien fundamentada, no constituye defensa alguna válida en oposición el auto de mandamus.” (Bastardillas nuestras.)
Los tres casos citados por el peticionario no tienen apli-cación al de autos. Ninguno de ellos era uno de mandamus. El de Figueroa v. Asociación Fondo de Ahorro, etc., fué una apelación de una sentencia en un caso de injunction y en dicho recurso se resolvió que “Para revocar la sentencia bastaría considerar los dos últimos señalamientos de error por vir-tud de los cuales se levanta la cuestión de haberse la misma dictado sin dar oportunidad a la demandada de presentar evidencia.”
En el de Mayagüez Sugar Co. v. Tribunal, se trataba de un certiorari contra una decisión del Tribunal de Apelación de Contribuciones en el cual dicho tribunal resolvió un caso que había recibido de la extinta Junta de Revisión e Igua-lamiento sin celebrar una vista y resolvimos que dicha de-cisión sin conceder al contribuyente la oportunidad de ser oído, era nula.
El mismo principio fué aplicado en el tercero de dichos casos, Casanovas & Cía. v. Soltero, también un recurso de certiorari contra el mismo tribunal.
Limitada la controversia, como lo ha sido por el propio peticionario, y sin que aprobemos la actuación del juez re-currido como la que debe seguirse por'las cortes inferiores en otros casos en tramitación y pendientes de fallo, somos de opinión que el auto de mandamus perentorio solicitado no debe ser expedido por los fundamentos siguientes:
Hemos resuelto consistentemente(3) que no procede dictarse este auto a menos que el peticionario alegue que ha requerido al funcionario u organismo recurrido para que actúe en la forma que solicita se le ordene actuar. El úl-*858timo caso resuelto es el de Medina v. Fernós, 64 D.P.R. 857. En él expusimos la regla general y sns excepciones y es por demás recieríte para que las repitamos aquí.
En la petición no se alega que se solicitara del juez re-currido que reconsiderara la sentencia dictada o que oyera al peticionario sobre la procedencia de dejar sin efecto dicha sentencia o cualquier o todos los pronunciamientos en ella contenidos. El día de la vista el abogado del peticionario admitió que no lo había solicitado del juez recurrido por en-tender que se hubiera negado a ello. Un litigante no debe presumir de antemano cómo ha de actuar un juez. La pre-sunción es que todo juez, consciente del juramento que ha prestado al asumir su cargo, actuará de acuerdo' con los he-chos que se le prueben y la ley aplicable a ellos. Lo único que se nos pide que ordenemos al juez recurrido a hacer es precisamente lo que no ha querido el peticionario solicitar directamente de dicho juez. Pudo el peticionario en su moción de reconsideración plantear todas las cuestiones que señala en su alegato que desea tener la oportunidad de discutir en primera instancia ante la corte inferior. Pudo, además, el peticionario plantear otras cuestiones relacionadas con la nueva situación creada a. virtud de la aprobación de las Le-yes núms. 1 y 2 de 1946 y si tenía derecho a enmendar su demanda para ajustarla a los términos de dicha legislación. La razón para exigir que se presente una moción de reconsi-deración en un caso como el de autos es que por haberse dictado la sentencia sua sponte por el juez, dicha moción hu-biera concedido a la corte inferior la oportunidad de oír al peticionario, resolver las cuestiones 'planteadas y corregir cualquier error que hubiere cometido, si alguno. Cf. Las Monjas Racing Corp. v. Corte, 40 D. P. R. 294, a la pág. 295. De serle denegada la reconsideración pudo apelar para ante esta Corte de dicha providencia y además de la sentencia. Posiblemente procedería además el recurso de certiorari auto-rizado por la Ley núm. 32 de 1943 (pág. 85).
*859 Teniendo el peticionario a sn alcance remedios eficaces en el cnrso ordinario de la Ley, no procede el mandamus para revisar la forma en que fné dictada nna sentencia de carácter final porque de acuerdo con el artículo 651 del Código de Enjuiciamiento Civil (Artículo 3, Ley de Mandamus) este auto “No podrá dictarse en ningún caso en que exista un remedio adecuado y eficaz en el curso ordinario de la ley.’’ Véanse entre otros, los casos siguientes:' Maitín v. Castro, 14 D.P.R. 293; Meléndez et al. v. Cuchí, 15 D.P.R. 658; Puente et al. v. Foote, Juez de Distrito, 17 D.P.R. 889; Dyer v. Rossy, 23 D. P. R. 772; “El Ancora” v. Brenes, 39 D. P. R. 798; Pueblo v. Corte, 47 D.P.R. 239; Pueblo v. La Costa, Jr., Juez, 59 D.P.R. 179; habiéndose resuelto en los. de Pueblo v. Corte, 47 D.P.R. 239, y Smallwood v. Corte, 53 D.P.R. 742, que sí procedía expedir dicho auto cuando, no existiendo el remedio ordinario de apelación, una corte inferior erróneamente se declara sin jurisdicción para conocer o continuar conociendo de un caso.
Sobre los distintos aspectos de esta cuestión véanse las extensas Monografías en 4 A. L. R. 582 y 82 A. L. R. 1163.
En el caso de Smallwood v. Corte, supra, se citaron, con aprobación, los casos de Boone v. District Court, 38 Idaho 688, 224 P. 429; Hargadine-McKittrick Dry Goods Co. v. Garesche, (Mo.), 227 S. W. 824, y State ex rel. Musselshell County et al. v. District Court, 89 Mont. 531, 300 P. 235. En este ultimo se resolvió, citando del sumario, que:
“Si una corte erróneamente decide como cuestión de derecho que no tiene jurisdicción, y por tanto deniega a un litigante el derecho a ser oído en los méritos y rehúsa determinar los hechos o a continuar entendiendo del caso, ha dejado de cumplir un deber impuesto por ley, y procede el mandamus a menos que exista un remedio adecuado por apelación, auto de error u otra forma de revisión.” (Bastardillas nuestras.)
En el caso de In re Key, 189 U. S. 84, la Corte dijo: “El auto de mandamus no puede usarse para realizar el oficio de una apelación o auto de error, y no procede para revisar *860tma sentencia o decreto final, ann cuando no se conceda por ley una apelación o auto de error. No se concede en casos dudosos o cuando existe otro remedio adecuado, y su expedi-ción por lo general descansa en la sana discreción de la corte. ’ ’
De acuerdo con estas autoridades y aplicándolas a los he-chos concurrentes solamente si la petición alegara que la corte inferior había resuelto erróneamente que no tenía juris-dicción y no existiendo un remedio adecuado por apelación, procedería el mandamus. Empero, el peticionario no nos ha puesto en condiciones de resolyer, ni interesa que resolvamos, si la corte inferior tiene o no jurisdicción para continuar conociendo del Caso Núm. IN7367. Su petición se limita a so-licitar que se le conceda una audiencia, que en todo momento pudo solicitar directamente de la corte inferior. Eso, de por sí, como hemos dicho, no es suficiente para justificar que ex-pidamos el auto de mandamus. La petición debió alegar he-chos afirmativos de que la demanda en la acción principal aducía una causa de acción sobre la cual, no obstante las Le-yes núms. 1 y 2 de 1946, la corte inferior tenía jurisdicción. No sólo no se alegó esto en la petición sino que ni siquiera conocemos cuáles son las, cuestiones alegadas en dicha de-manda.
Ninguno de los casos citados por el peticionario en su alegato sostiene la proposición de que procede un auto de mandamus para obligar a una corte a oír a las partes antes de dictar una sentencia final ordenando el sobreseimiento de un caso por falta de jurisdicción en la corte para continuar actuando en el mismo.
Deseamos hacer claro que al denegar la petición en este caso no estamos insinuando que la corte inferior actuó correc-tamente al decidir que no tenía jurisdicción. Lo único que nos ha pedido el peticionario'es que por mandamus obligue-mos al juez recurrido a oírle y eso es lo único que denegamos.

Debe amularse el auto condicional expedido y desestimarse ' la petición.


Por el artículo 3 de esta Ley se enmienda la sección 4 de la Ley sobre Injunctions en lo pertinente, así: ■
"Sección 4. — jNTo podrá otorgarse un injimoUon ni una orden de entredicho:
"3. — Para impedir la aqUicación u observancia do cualquier ley de la Asam-blea Legislativa de Puerto Iidco, o el cumplimiento de cualquier actuación autori-zada por ley de la Asamblea Legislativa do Puerto Rico de un funcionario público, de una corporación pública o de una agencia pública, o de cualquier empleado o funcionario de dicha corporación o agencia, a menos que se hubiera determinado por sentencia final, firme, inapelable e irrevi sable, que dicha ley ^ actuación autorizada por ley es inconstitucional o inválida.
"Cualquier mjv/netion preliminar, permanente, o con carácter de entredicho, incluso cualquier orden para hacer efectiva la jurisdicción de un tribunal o para asegurar la efectividad de una sentencia, que se haya expedido en las cir-cunstancias expuestas en este inciso 3 y que esté en vigor a la fecha de vigencia, de esta Ley o que en lo sucesivo se expidiere, será nulo e inefectivo. ’ ’


Los artículos 2 y 3 de esta Ley disponen':
“Artículo 2. — La acción conocida en equidad como acción del contribuyente (taxpayer's suit) queda por la presente prohibida.
“Artículo 3. — Ninguna corte de Puerto Rico tendrá jurisdicción para cono-cer, o continuar conociendo si se hubiera ya iniciado, bien en primera instancia o en grado de apelación, de ninguna acción o procedimiento en que se impugne la validez o constitucionalidad, de cualquier ley o resolución de la Asamblea Le-gislativa de Puerto Rico o de cualquier actuación do un funcionario público autorizada por ley de la Asamblea Legislativa de Puerto Rico, cuando el deman-dante no alegue otro interés en la acción o procedimiento, ni otra capacidad para demandar, que la de ser contribuyente o representar a los contribuyentes como clase y que, como tal, sufre o pueda sufrir daños por virtud de dieha ley, resolución o actuación.''


Véanse: Zavala et al. v. Consejo Ejecutivo de Puerto Rico, 9 D.P.R. 211; Negrón et al. v. El Superintendente de Elecciones, 11 D.P.R. 366; Morales v. Wilson et al. 16 D.P.R. 751; Pacheco et al. v. R. Cuevas Zequeira, 27 D.P.R. 205; Martínez Nadal v. Saldaña, 33 D.P.R. 721; Sucrs. de A. Mayol & Co. Inc. v. McLeod, Auditor, 44 D.P.R. 34; Urdaz v. Padín, Comisionado, 48 D.P.R. 306; Colón v. Comisión Industrial, 55 D.P.R. 14